Case 20-20425-GLT        Doc 185-2 Filed 09/24/20 Entered 09/24/20 09:46:31                   Desc
                             Proposed Order Page 1 of 6


                    IN THE UNITEI) STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


  IN RE:                                            Bankruptcy No. 20-20425-GLT

  VIDEOMINING CORPOItALTION,                        Chapter 11

  Debtor.                                           Document     No.

                                                    Related to Doe. Nos. 102. 113. 179, 180 &
                                                    181

  SECOND STIPULATION AND CONSENT ORDER MODIFYING AND EXTENDING
   ORDERS AUTHORIZING DIP FINANCING AND USE OF CASH COLLATERAL

        Upon the agreement and stipulation of Enterprise Bank (“Enterprise”). White Oak Business

 Capital, Inc. (“White Oak”). the Internal Revenue Service of the United States (“IRS”). and the

 above-captioned Debtor (collectively, the “Parties”). by and through their undersigned counsel, to

 the terms and conditions set forth in this Second Stipulation and Consent Order (this “Consent

 Order”); and the Court having jurisdiction over this matter pursuant to 28 U.S.C.   § 157 and 1334;
 and venue being proper in this Court pursuant to 28 U.S.C.    §* 1408 and 1409; the Court finding
that due notice and such opportunity for a hearing as is appropriate under the circumstances has

occurred and that no further notice to any party in interest is required; and this matter being a core

proceeding pursuant to 28 U.S.C.    § I 57(b)(2); and after due deliberation and good and sufficient
cause appearing therefor;

        IT IS hereby STIPULATED. AGREED, and ORDERED as follows:

        1.     Pursuant to the terms of the Final Order Authorizing Use of Cash Collateral

Through May 8, 2020 entered by the Cour on March 12, 2020 (ECF No. 102) (the “Final Cash

Collateral Order”) and the Modified Final Order Authorizing Debtor to Obtain Post-Petition

Financing entered by the Court on March 19, 2020 (ECF No. 113) if the Debtor failed to enter into

a bona Tide sales agreement for substantially all of its assets on or before August 21, 2020, the
Case 20-20425-GLT         Doc 185-2 Filed 09/24/20 Entered 09/24/20 09:46:31                   Desc
                              Proposed Order Page 2 of 6


 Maturity Date would trigger under the Final DIP Order, which. among other consequences, would

 require the Debtor to conduct an auction   of its patent assets   by September 30, 2020. See Final DIP

 Order air 10(g); Final Cash Collateral Order at “ID.

         2.      On August 25. 2020. the Parties filed a Stipulation and Consent Order (1)

 Modii’ving and Extending Orders Authorizing DIP Financing and Use of Cash Collateral and (2)

 Authorizing Amendment of DIP Loan Documents (ECF, No. 179) (the “First Stipulation” and

 together with the Final Cash Collateral Order and Final DIP Order, the “Orders”).

         3.     The Court approved and signed the First Stipulation on August 27, 2020 (ECF. No.

 181).

         4.     The First Stipulation, inter cilia, increased the maximum financing available to the

 Debtor under the DIP Loan (as defined in the Final DIP Order) from SI 75.00000 to 5210,000.00.

 added a new Paragraph 11 to the Final Cash Collateral Order. approved new DIP Loan Documents.

 authorized a cash flow budget through September 21, 2020, and deleted and restated Paragraph 10

of the Final Cash Collateral Order.

         5.     The Parties have agreed to further modify and extend the Orders under the terms

and conditions set forth in this Consent Order.

         6.     Paragraph 10 of the Final Cash Collateral Order shall be deleted and amended and

restated in its entirety as follows:

         tursuant to a further Order of the Court, the Debtor shall:

                (a)     have received at least one (I) initial bid (in whatever and the same

                        form received, e.g., letter of intent or expression of interest,

                        proposed purchase agreement. term sheet, etc.) containing the

                        Acceptable Sale Conditions on or before October 31, 2020;




                                                   7
Case 20-20425-GLT        Doc 185-2 Filed 09/24/20 Entered 09/24/20 09:46:31                      Desc
                             Proposed Order Page 3 of 6


                (b)     have entered   into a   binding asset purchase agreement providing for

                        the Acceptable Sale Conditions on or before November 15, 2020;

                       and

                (c)    have consummated a sale meeting the Acceptable Sale Conditions

                       on or before December 15. 2020.

                (d)    In the event the Debtor fails to comply with any of the requirements

                       set forth in subsections (a). (b) or (c) hereinabove, the Debtor will

                       immediately commence and conduct an auction process for its

                       patent assets which auction shall occur on or before January 29,

                       2021, with a reputable broker who regularly conducts auctions of

                       assets similar to the Debtor’s patents and is acceptable to White Oak

                       and Enterprise.

               (e)     White Oak and Enterprise reserve their right to object to any such

                       sale. The rights, defenses and objections of all parties are

                       specifically preserved in full with respect to the final DIP order, the

                       value of the Debtor’s assets, the approval of a sale process and

                       auction process, and all terms and conditions of the same including

                      whether to provide DIP financing or agree to the relief requested in

                      such motions, or not.

For purposes of this paragraph 10, “Acceptable Sale Conditions” is defined to mean a bona fide

document from a third-party providing for the purchase of some or all of Debtor’s assets, the

consideration of which shall be sufficient to pay in full the claims of White Oak and Enterprise.

including the claims of Enterprise in its capacity as the post-petition lender pursuant to the DIP




                                                    j
Case 20-20425-GLT        Doc 185-2 Filed 09/24/20 Entered 09/24/20 09:46:31                Desc
                             Proposed Order Page 4 of 6


 Orders, and any other lienho]der having a lien superior to White Oak and Enterprise on the assets

 being sold”

         7.      Paragraph 10(g) of the Final DIP Order is hereby modified so that the reference to

 “October I, 2020” is deleted and replaced with “November 15, 2020”.

         8.     A copy of the current cash flow budget through November 6, 2020, which has been

 agreed to by Enterprise. White Oak. and IRS. is attached to this Order as Exhibit A.

         9.     As of the entry of this Consent Order, neither White Oak nor Enterprise have

 terminated the Debtor’s authority to use Cash Collateral under the Orders, or the DIP Loan

 Documents.

         10.    Except as expressly modified hereby, all terms and conditions of the Orders remain

 in full force and effect. Capitalized terms not otherwise defined in this Stipulation and Consent

 order shall have the meanings ascribed to such terms in the Orders.

        11.     Except as expressly provided in this Consent Order, nothing herein waives.

 prejudices. or otherwise affects the rights and remedies of the Parties, whether under the

 Bankruptcy Code, applicable non-bankruptcy law, the Orders, the DIP Loan Documents, at law or

 in equity. or otherwise, and all such rights and remedies are hereby reserved.



                               [Signatures appear on following page]




                                                 4
Case 20-20425-GLT       Doc 185-2 Filed 09/24/20 Entered 09/24/20 09:46:31          Desc
                            Proposed Order Page 5 of 6


  CONSENTED AND AGREED TO:                           CONSENTED AND AGREED TO:


  /s/ J?i’cm .1. Cooiwv                          —     i[illicm; E. Kelleiw;. Jr.
  Ryan J. Cooney                                     William E. Kelleher, Jr.
  (PA ID No. 319213)                                 (PA ID No. 30747)
  223 Fourth Avenue, 4th Fl.                         Thomas D. Maxson
  Pittsburgh, PA 15222                               (PA ID NC). 63207)
  Phone: (412) 392-0330                              Daniel P. Branagan
  Fax: (412) 392-0335                                (PAID No. 324607)
  rcooney1arnp1law.com
                                                     DENTONS COHEN & GRIGSBY P.C.
  Dated: September 24, 2020                          625 Liberty Avenue
                                                     Pittsburgh, PA 15222-3152
  Counsel/hr Debby,                                  Phone: (412) 297-4900
  VIDEOMLVING CORPORA TION                           Fax: (41 2) 209-0672
                                                     biI1.keIIeherdentons.com
                                                     thomas.rnaxson@dentons.com
                                                     daniel. b ranagan’’dentons .com

                                                     Dated: September 24, 2020

                                                     (‘ounsel/hr ENTERPRISE BANK


                               [Signatures continue on following page]




                                                 )
                                                                                      _




Case 20-20425-GLT       Doc 185-2 Filed 09/24/20 Entered 09/24/20 09:46:31                   Desc
                            Proposed Order Page 6 of 6


  CONSENTED AND AGREED TO:                           CONSENTED AND AGREED TO:

  zju L. Locnikcn                                    /s/.Ief/iev AL Rosenthal
  Jill L. Loenikar                                   Jefliev NI. Rosenthal
  Assistant U.S. Attorney                            MANDELBAUM SALSBURG P.C.
  Civil Division                                     3 Becker Farm Road
  Joseph F. Weis, Jr. United States Courthouse       Roseland. NJ 07068
  700 Grant Street. Suite 4000
  PittsbLlrgh. PA 15219                              George T. Snyder
  (412) 894-7429 (phone)                             PA ID No. 53525
  (412) 644-6995 (fax)                               Stonecipher Law Firm
  jill.locnikarusdoj.gov                             125 V Avenue
                                                     Pittsburgh, PA b222
  Dated: September 24. 2020                          (412) 391-8510 (phone)
                                                     (412) 391-8522 (fax)
  Counsel jbr JNTERN1L REVENUE SERVICE               gsnyderstonecipherlaw.com
  OF THE UNITED 8Th TES
                                                     Dated: September 24. 2020

                                                     Counsel fbi FF7-IEEE        OAK      BUSINESS
                                                     (APITAL, INC.




 SO ORDERED:

 Dated:
                                 ,2020
                                                     Gregory L. Taddonio
                                                     United States Bankruptcy Judge




                                                 6
